UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31922 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 33-1022198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1713 Jaggie Fox Way Lexington, Kentucky 40511 (Address, including zip code, of registrant’s principal executive offices) Registrant’s telephone number, including area code: (800) 878-8889 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes¨No x The number of shares outstanding of the registrant’s common stock as of July 31, 2007 was 79,277,132shares. TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements 3 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 30 ITEM4. Controls and Procedures 30 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 31 ITEM1A. Risk Factors 32 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM3. Defaults upon Senior Securities 34 ITEM4. Submission of Matters to a Vote of Security Holders 35 ITEM5. Other Information 35 ITEM6. Exhibits 36 Signatures 37 2 Table of Contents Special Note Regarding Forward-Looking Statements This quarterly report on Form 10-Q, including the information incorporated by reference herein, contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which include information concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, the impact of the adoption of recently issued accounting pronouncements,the putative securities class action lawsuits, related and other lawsuits, statements relating to the impact of initiatives to accelerate growth, expand market share, maintain costs and improve manufacturing productivity, the rollout and market acceptance of new products, increase in brand awareness, growth in international sales, the renewal of our advertising campaign, our new manufacturing facility in New Mexico, our growth in the Healthcare channel, the existence and realization of our net operating losses, and the impact of the cash dividend and stock repurchase program and other information that is not historical information. Many of these statements appear, in particular, under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in ITEM2 of Part I of this report. When used in this report, the words “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes” and variations of such words or similar expressions are intended to identify forward-looking statements. These forward-looking statements are based upon our current expectations and various assumptions. There can be no assurance that we will realize our expectations or that our beliefs will prove correct. There are a number of risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements contained in this report. Important factors that could cause our actual results to differ materially from those expressed as forward-looking statements are set forth in this report, including under the heading “Risk Factors” under ITEM 1A ofPart II of this report and under the heading “Risk Factors” under Item IA of Part I of our annual report on Form 10-K. There may be other factors that may cause our actual results to differ materially from the forward-looking statements. All forward-looking statements attributable to us apply only as of the date of this report and are expressly qualified in their entirety by the cautionary statements included in this report. Except as may be required by law, we undertake no obligation to publicly update or revise any of the forward-looking statements, whether as a result of new information, future events, or otherwise. When used in this report, except as specifically noted otherwise, the term “Tempur-Pedic International” refers to Tempur-Pedic International Inc. only, and the terms “Company,” “we,” “our,” “ours” and “us” refer to Tempur-Pedic International Inc. and its consolidated subsidiaries. 3 Table of Contents FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 257,642 $ 218,962 $ 523,674 $ 447,548 Cost of sales 133,073 112,446 271,446 229,778 Gross profit 124,569 106,516 252,228 217,770 Selling and marketing expenses 47,320 40,511 95,800 85,403 General and administrative expenses 20,559 17,829 44,869 36,286 Research and development expenses 1,560 951 2,675 1,791 Operating income 55,130 47,225 108,884 94,290 Other (expense)/income, net: Interest expense, net (6,272 ) (6,217 ) (13,133 ) (10,674 ) Loss on extinguishment of debt (126 ) — (126 ) — Other (expense)/income, net (88 ) (18 ) (377 ) 41 Total other expense (6,486 ) (6,235 ) (13,636 ) (10,633 ) Income before income taxes 48,644 40,990 95,248 83,657 Income tax provision 15,713 14,878 32,537 30,652 Net income $ 32,931 $ 26,112 $ 62,711 $ 53,005 Earnings per share: Basic $ 0.40 $ 0.31 $ 0.75 $ 0.61 Diluted $ 0.39 $ 0.30 $ 0.74 $ 0.59 Cash dividend per common share $ 0.08 — $ 0.14 — Weighted average shares outstanding: Basic 82,963 84,377 83,452 86,848 Diluted 84,222 87,460 85,041 90,246 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) June 30, 2007 December 31, 2006 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 24,832 $ 15,788 Accounts receivable, net 141,800 142,059 Inventories 77,434 61,736 Prepaid expenses and other current assets 13,098 8,002 Income taxes receivable — 588 Deferred income taxes 9,721 9,383 Total Current Assets 266,885 237,556 Property, plant and equipment, net 207,239 215,428 Goodwill 198,287 198,207 Other intangible assets, net 69,829 70,826 Deferred financing and other non-current assets, net 3,982 3,649 Total Assets $ 746,222 $ 725,666 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 48,223 $ 51,220 Accrued expenses and other 68,594 61,050 Income taxes payable 4,984 — Current portion of long-term debt 266 19,497 Total Current Liabilities 122,067 131,767 Long-term debt 401,365 341,635 Deferred income taxes 37,579 38,536 Other non-current liabilities 318 380 Total Liabilities 561,329 512,318 Commitments and contingencies—see Note 7 Stockholders’ Equity: Common stock—$.01 par value; 300,000 shares authorized; 99,215 shares issued as of June 30, 2007 and December 31, 2006 992 992 Additional paid in capital 277,517 264,709 Retained earnings 175,271 140,608 Accumulated other comprehensive income 5,907 3,992 Treasury stock, at cost; 17,714 and 15,993 shares as of June 30, 2007 and December 31, 2006, respectively (274,794 ) (196,953 ) Total Stockholders’ Equity 184,893 213,348 Total Liabilities and Stockholders’ Equity $ 746,222 $ 725,666 See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 62,711 $ 53,005 Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization 16,870 12,373 Amortization of deferred financing costs 541 820 Loss on extinguishment of debt 126 — Amortization of stock-based compensation 3,380 1,504 Allowance for doubtful accounts 3,508 1,491 Deferred income taxes (1,426 ) (2,411 ) Foreign currency adjustments 535 274 Loss on sale of equipment and other (37 ) 288 Changes in operating assets and liabilities: Accounts receivable (1,298 ) (9,516 ) Inventories (14,509 ) 10,871 Prepaid expenses and other current assets (4,582 ) 72 Accounts payable (3,445 ) 5,223 Accrued expenses and other 6,243 583 Income taxes 14,900 17,073 Excess tax benefit from stock based compensation (9,333 ) (5,140 ) Net cash provided by operating activities 74,184 86,510 CASH FLOWS FROM INVESTING ACTIVITIES: Payments for trademarks and other intellectual property (461 ) (503 ) Purchases of property, plant and equipment (4,833 ) (18,561 ) Acquisition of business (969 ) — Proceeds from sale of equipment 52 31 Net cash used by investing activities (6,211 ) (19,033 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term revolving credit facility 148,102 133,500 Repayments of long-term revolving credit facility (75,806 ) (13,000 ) Repayments of long-term debt (45,637 ) (52,873 ) Proceeds from issuance of Series A Industrial Revenue Bonds 15,380 — Repayments of Series A Industrial Revenue Bonds (3,840 ) (1,920 ) Common stock issued, including reissuances of treasury stock 5,573 2,851 Excess tax benefit from stock based compensation 9,333 5,140 Treasury stock repurchased (100,000 ) (144,000 ) Dividend paid to stockholders (11,753 ) — Payments for deferred financing costs (1,269 ) (702 ) Net cash used by financing activities (59,917 ) (71,004 ) NET EFFECT OF EXCHANGE RATE CHANGES ON CASH 988 1,484 Increase/(Decrease) in cash and cash equivalents 9,044 (2,043 ) CASH AND CASH EQUIVALENTS, beginning of period 15,788 17,855 CASH AND CASH EQUIVALENTS, end of period $ 24,832 $ 15,812 Supplemental cash flow information: Cash paid during the period for: Interest $ 11,935 $ 12,736 Income taxes, net of refunds $ 19,197 $ 17,122 See accompanying Notes to Condensed Consolidated Financial Statements. 6 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (1) Summary of Significant Accounting Policies (a) Basis of Presentation and Description of Business—Tempur-Pedic International Inc., a Delaware corporation, together with its subsidiaries is a U.S.-based, multinational company. The term “Tempur-Pedic International” refers to Tempur-Pedic International Inc. only, and the term “Company” refers to Tempur-Pedic International Inc. and its subsidiaries. The Company manufactures, markets, and sells products including pillows, mattresses, and other related products. The Company manufactures essentially all its pressure-relieving TEMPUR® products at three manufacturing facilities, with one located in Denmark and two in the U.S. The Company has sales distribution subsidiaries operating in the U.S., Europe, and Asia Pacific and has third party distribution arrangements in certain other countries where it does not have subsidiaries. The Company sells its products through four sales channels: Retail, Direct, Healthcare, and Third party. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information and disclosures required by generally accepted accounting principles in the United States (U.S. GAAP) for complete financial statements. Accordingly, these unaudited Condensed Consolidated Financial Statements should be read in conjunction with the consolidated financial statements of the Company and related footnotes for the year ended December 31, 2006, included in the Company’s Annual Report on Form 10-K. The balance sheet as of December 31, 2006 has been derived from the audited consolidated financial statements as of that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The results of operations for the interim periods are not necessarily indicative of results of operations for a full year. It is the opinion of management that all necessary adjustments for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. (b) Reclassifications—Certain prior period amounts have been reclassified to conform to the 2007 presentation including the presentation of Selling and marketing expenses and General and administrative expenses in the Condensed Consolidated Statements of Income and the presentation of Accounts payable and Accrued expenses and other in the Condensed Consolidated Balance Sheets and the Condensed Consolidated Statements of Cash Flows. These changes do not materially affect previously reported subtotals within the Condensed Consolidated Financial Statements for any previous period presented. (c) Basis of Consolidation—The accompanying financial statements include the accounts of Tempur-Pedic International and its subsidiaries. All subsidiaries are wholly owned. Intercompany balances and transactions have been eliminated. (d) Use of Estimates—The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (e) Foreign Currency Translation—Assets and liabilities of non-U.S. subsidiaries, whose functional currency is the local currency, are translated at period-end exchange rates. Income and expense items are translated at the average rates of exchange prevailing during the period. 7 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (f) Financial Instruments and Hedging—Derivative financial instruments are used within the normal course of business and are used to manage foreign currency exchange rate risk. These instruments are short term in nature and are subject to fluctuations in foreign exchange rates and credit risk. Credit risk is managed through the selection of sound financial institutions as counterparties. The changes in fair market value of foreign exchange derivatives are recognized through earnings. The carrying value of Cash and cash equivalents, Accounts receivable, and Accounts payable approximate fair value because of the short-term maturity of those instruments. Borrowings under the 2005 Senior Credit Facility (as defined in Note (4) (b)) and under the Industrial Revenue Bonds (as defined in Note (4) (c)) are at variable interest rates and accordingly their carrying amounts approximate fair value. (g) Cash and Cash Equivalents—Cash and cash equivalents consist of all investments with initial maturities of three months or less. (h) Inventories—Inventories are stated at the lower of cost or market, determined by the first-in, first-out method, and consist of the following: June 30, 2007 December 31, 2006 Finished goods $ 54,206 $ 41,847 Work-in-process 7,900 6,395 Raw materials and supplies 15,328 13,494 $ 77,434 $ 61,736 (i) Long Lived Assets—In accordance with Statement of Financial Accounting Standards (SFAS) 144, “Accounting for the Impairment or Disposal of Long-lived Assets,” long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets is assessed by a comparison of the carrying amount of the asset to the estimated future undiscounted net cash flows expected to be generated by the asset. If estimated future undiscounted net cash flows are less than the carrying amount of the asset or group of assets, the asset is considered impaired and an expense is recorded in an amount required to reduce the carrying amount of the asset to its then fair value. (j) Goodwill and Other Intangible Assets—SFAS 142, “Goodwill and Other Intangible Assets” requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives to their estimated residual values and reviewed for impairment in accordance with SFAS 144. The Company performs an annual impairment test on all existing goodwill and other intangibles in the fourth quarter of each year. The Company performed the annual impairment test in the fourth quarter of 2006 on all existing goodwill and certain other intangible assets and no impairment existed as of December 31, 2006. If facts and circumstances lead the Company’s management to believe the existing goodwill or certain other intangible assets may be impaired, the Company will evaluate the extent to which the related cost is recoverable by comparing the future undiscounted cash flows estimated to be associated with that asset to the asset’s carrying amount and write-down that carrying amount to fair value to the extent necessary. 8 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) The following table summarizes information relating to the Company’s Other intangible assets: June 30, 2007 December 31, 2006 Useful Gross Net Gross Net Lives Carrying Accumulated Carrying Carrying Accumulated Carrying (Years) Amount Amortization Amount Amount Amortization Amount Unamortized indefinitelife intangible assets: Trademarks $ 55,000 $ — $ 55,000 $ 55,000 $ — $ 55,000 Amortized intangibleassets: Technology 10 $ 16,000 $ 7,467 $ 8,533 $ 16,000 $ 6,667 $ 9,333 Patents & OtherTrademarks 5-20 10,568 7,080 3,488 10,105 6,470 3,635 Customer database 5 4,817 3,982 835 4,200 3,500 700 Foam formula 10 3,700 1,727 1,973 3,700 1,542 2,158 Total $ 90,085 $ 20,256 $ 69,829 $ 89,005 $ 18,179 $ 70,826 Amortization expense relating to intangible assets for the Company was $1,043 and $1,020 for the three months ended June 30, 2007 and June 30, 2006, respectively. For the six months ended June 30, 2007 and June 30, 2006 amortization expense relating to intangible assets was $2,077 and $2,028, respectively. The changes in the carrying amount of Goodwill for the six months ended June 30, 2007 are related to changes in amounts for foreign currency translation as follows: Balance as of December 31, 2006 $ 198,207 Foreign currency translation adjustments and other 80 Balance as of June 30, 2007 $ 198,287 Goodwill as of June 30, 2007 and December 31, 2006 has been allocated to the Domestic and International segments as follows: June30, 2007 December 31, 2006 Domestic $ 89,929 $ 89,929 International 108,358 108,278 $ 198,287 $ 198,207 (k) Accrued Sales Returns—Estimated sales returns are provided at the time of sale based on historical sales channel return rates. The return rates are typically lower within the Retail channel as compared to the Direct channel. Estimated future obligations related to these products are provided by a reduction of sales in the period in which the revenue is recognized. The Company allows product returns up to 120 days following a sale through certain sales channels and on certain products. Accrued sales returns are included in Accrued expenses and other in the accompanying Condensed Consolidated Balance Sheets. The Company had the following activity for sales returns from December 31, 2006 to June 30, 2007: Balance as of December 31, 2006 $ 5,883 Amounts accrued 21,629 Returns charged to accrual (22,212 ) Balance as of June 30, 2007 $ 5,300 9 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (l) Warranties—The Company provides a 20-year warranty for U.S. sales and a 15-year warranty for non-U.S. sales on mattresses, each prorated for the last 10 years. The Company also provides a 2-year to 3-year warranty on pillows. Estimated future obligations related to these products are provided by charges to operations in the period in which the related revenue is recognized. Warranties are included in Accrued expenses and other in the accompanying Condensed Consolidated Balance Sheets. The Company had the following activity for warranties from December 31, 2006 to June 30, 2007: Balance as of December 31, 2006 $ 2,903 Amounts accrued 2,102 Warranties charged to accrual (1,519 ) Balance as of June 30, 2007 $ 3,486 (m) Income Taxes—Deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company is regularly under audit by tax authorities around the world. The Company accounts for uncertain foreign and domestic tax positions as required by Financial Accounting Standards Board (FASB) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48) according to the facts and circumstances in the various regulatory environments. (n) Accumulated Other Comprehensive Income—The adjustment resulting from translating the financial statements of foreign subsidiaries is included in Accumulated other comprehensive income, a component of Stockholders’ Equity. Foreign currency transaction gains and losses are reported in results of operations. As of June 30, 2007, Accumulated other comprehensive income consists solely of $5,907 in foreign currency translation adjustments. The change in Accumulated other comprehensive income for the six-months ended June 30, 2007, is $1,915. (o) Revenue Recognition—Sales of products are recognized when the products are shipped to customers and the risks and rewards of ownership are transferred. The Company extends credit based on the creditworthiness of its customers.No collateral is required on sales made in the normal course of business. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience. The Company regularly reviews the adequacy of its allowance for doubtful accounts. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The allowance for doubtful accounts included in Accounts receivable, net in the accompanying Condensed Consolidated Balance Sheet was $7,569 and $6,114 as of June 30, 2007 and December 31, 2006, respectively. The Company reflects all amounts billed to customers for shipping and handling in Net sales and the costs incurred from shipping and handling product in Cost of sales. Amounts included in Net sales for shipping and handling were approximately $2,587 and $2,457 for the three months ended June 30, 2007 and June 30, 2006, respectively.For the six months ended June 30, 2007 and June 30, 2006 amounts included in Net sales for shipping and handling were approximately $5,625 and $5,656, respectively. Amounts included in Cost of sales for shipping and handling were approximately $19,165 and $16,955 for the three months ended June 30, 2007 and June 30, 2006, respectively. Amounts included in Cost of sales for shipping and handling were approximately $39,662 and $34,812 for the six months ended June 30, 2007 and June 30, 2006, respectively. (p) Advertising Costs—The Company expenses advertising costs as incurred except for production costs and advance payments, which are deferred and expensed when advertisements run for the first time. Direct response advance payments are deferred and are amortized over the life of the program. 10 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (q) Treasury Stock—The Board of Directors may authorize share repurchases of the Company’s common stock (Share Repurchase Authorizations). Share repurchases under these authorizations may be made through open market transactions, negotiated purchase or otherwise, at times and in such amounts as the Company, and a committee of the Board, deem appropriate. Shares repurchased under Share Repurchase Authorizations are held in treasury for general corporate purposes, including issuances under various employee stock option plans. Treasury shares are accounted for under the cost method and reported as a reduction of Stockholders’ equity. Share Repurchase Authorizations may be suspended, limited or terminated at any time without notice. (r) Stock-Based Compensation—The Company adopted SFAS 123R, “Share-Based Payment” (SFAS 123R) on January1, 2006 using the modified prospective method for the transition.SFAS 123R requires compensation expense relating to share-based payments be recognized in the financial statements. The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the estimated life of the equity award. Prior to the adoption of SFAS 123R, the Company presented all tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Statement of Cash Flows. SFAS 123R requires the cash flows resulting from the tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options (excess tax benefits) to be classified as financing cash flows. (2) Recently Issued Accounting Pronouncements In July 2006, the FASB issued FIN 48, which is an interpretation of FASB Statement No. 109. FIN 48 clarifies the accounting and disclosure requirements for uncertainty in tax positions, as defined. The Company adopted the provisions of FIN 48 effective January 1, 2007. The adoption did not have a material impact on the Company’s Condensed Consolidated Financial Statements. In September2006, the FASB issued SFAS157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value in U.S. GAAP, and expands disclosure about fair value measurements. The Company is evaluating the potential impact of adopting SFAS 157, which is effective for fiscal years beginning after November 15, 2007. In February 2007, the FASB issued SFAS 159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment to FASB No. 115” (SFAS 159) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. The Company is evaluating the potential impact of adopting SFAS 159, which is effective for fiscal years beginning after November 15, 2007. (3) Property, Plant and Equipment Property, plant and equipment, net consisted of the following: June 30, 2007 December31, 2006 Land and buildings $ 124,353 $ 75,005 Machinery and equipment 169,505 111,024 Construction in progress 4,280 104,824 298,138 290,853 Total accumulated depreciation (90,899) (75,425) $ 207,239 $ 215,428 Construction in progress includes capitalized interest costs of $0 and $7,879 as of June 30, 2007 and December 31, 2006, respectively, in connection with the construction of assets. Upon substantial completion of the construction phase of the Albuquerque, New Mexico, manufacturing facility the Company ceased capitalizing interest costs incurred for this project. Additionally, Construction in progress includes $286 and $756 that is also included in Accounts payable as of June 30, 2007 and December 31, 2006, respectively.These amounts have been excluded from Cash flows from investing activities in the Condensed Consolidated Statements of Cash Flows in their respective periods. 11 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (4) Long-term Debt (a)Long-term Debt—Long-term debt for the Company consisted of the following: June 30, 2007 December31, 2006 2005 Senior Credit Facility: Foreign Term Loan (EUR Denominated) payable to lenders, interest at Index Rate or LIBOR plus margin (4.78% as of December 31, 2006) $ — $ 43,337 Foreign Long-Term Revolving Credit Facility payable to lenders, interest at IndexRate or LIBOR plus applicable margin (4.84% and 5.82%atJune 30, 2007 andDecember 31, 2006, respectively) commitment through and due June 8,2012 16,631 14,733 Domestic Long-Term Revolving Credit Facility payable to lenders, interest at Index Rate or LIBOR plus applicable margin (6.07% and 6.41% as of June 30, 2007 and December 31, 2006, respectively), commitment through and due June 8, 2012 324,000 253,500 2005 Industrial Revenue Bonds: Variable Rate Industrial Revenue Bonds Series 2005A, interest rate determined by remarketing agent not to exceed the lesser of (a) the highest rate under state law or (b) 12% per annum (5.35% and 5.53% as of June 30, 2007 and December 31, 2006, respectively), interest due monthly through and principal due September 1, 2030 59,705 48,165 Other: Mortgages payable to a bank, secured by certain property, plant and equipment and other assets, bearing fixed interest at 4.0% to 5.1% 1,295 1,397 401,631 361,132 Less: Current portion (266 ) (19,497 ) Long-term debt $ 401,365 $ 341,635 (b)Secured Credit Financing—On October18, 2005, the Company entered into a credit agreement (2005 Senior Credit Facility) with a syndicate of banks. On February 8, 2006 and on December 13, 2006 the Company entered into amendments to its 2005 Senior Credit Facility, which increased availability, adjusted one financial covenant and added an option to increase the Domestic Revolver by an additional $50,000 at the discretion of the Company. On February 22, 2007, the Company exercised the option to increase the Domestic Revolver by an additional $50,000. On June 8, 2007, the Company entered into an amendment to its 2005 Senior Credit Facility (Amendment No. 3), which increased availability, extinguished the foreign term loan, eliminated the requirement to reduce the domestic revolver commitment by $3,000 each quarter, added an option to increase the Domestic Revolver by an additional $100,000, eliminated the quarterly redemption of the Industrial Revenue Bonds (as defined below) and adjusted certain covenants. In addition, the maturity date of the 2005 Senior Credit Facility was extended from October 18, 2010 to June 8, 2012. In conjunction with Amendment No. 3, the Company wrote-off $126 of deferred financing fees which were previously capitalized. On August 6, 2007, the Company exercised the option to increase the Domestic Revolver by an additional $100,000. As a result, the maximum amount permitted to be borrowed under the domestic revolving credit facility is $590,000, and the total commitment under the 2005 Senior Credit Facility is $640,000. The 2005 Senior Credit Facility, as amended, consists of domestic and foreign credit facilities that provide for the incurrence of indebtedness up to an aggregate principal amount of $540,000. The domestic credit facility is a five-year, $490,000 revolving credit facility (Domestic Revolver). The foreign credit facilities consist of a $50,000 revolving credit facility (Foreign Revolver). Both credit facilities bear interest at a rate equal to the 2005 Senior Credit Facility’s applicable margin, as determined in accordance with a performance pricing grid set forth in Amendment No. 3, plus one of the following indexes: LIBOR and for U.S. dollar-denominated loans only, a base rate. The base rate of U.S. dollar-denominated loans is defined as the higher of either the Bank of America prime rate or the Federal Funds rate plus .50%. The Company also pays an annual facility fee on the total amount of the 2005 Senior Credit Facility. The facility fee is calculated based on the consolidated leverage ratio and ranges from .125% to .25%. 12 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) The 2005 Senior Credit Facility is guaranteed by Tempur-Pedic International, as well as certain other subsidiaries of Tempur-Pedic International, and is secured by certain fixed and intangible assets of Dan Foam ApS and substantially all the Company’s U.S. assets. The 2005 Senior Credit Facility contains certain financial covenants and requirements affecting the Company, including a consolidated interest coverage ratio and a consolidated leverage ratio. The Company was in compliance with all covenants as of June 30, 2007. At June 30, 2007, the Company had a total of $540,000 of long-term revolving credit facilities under the 2005 Senior Credit Facility, which was comprised of the $490,000 Domestic Revolver and the $50,000 Foreign Revolver (collectively, the Revolvers). The Revolvers provide for the issuance of letters of credit which, when issued, constitute usage and reduce availability under the Revolvers. The aggregate amount of letters of credit outstanding under the Revolvers was $68,479 at June 30, 2007. Aftergiving effect to letters of credit, $324,000 in borrowings under the Domestic Revolver and $16,631 in borrowings under the Foreign Revolver, total availability under the Revolvers was $130,890 at June 30, 2007. (c) Industrial Revenue Bonds— On October 27, 2005, Tempur Production USA, Inc., a subsidiary of Tempur-Pedic International Inc., completed an industrial revenue bond financing for the construction and equipping of Tempur Production’s new manufacturing facility (the Project) located in Bernalillo County, New Mexico.Under the terms of the financing, Bernalillo County was to issue up to $75,000 of Series 2005A Taxable Variable Rate Industrial Revenue Bonds (the Series A Bonds).The Series A Bonds are marketed to third party qualified investors by a remarketing agent and secured by a letter of credit issued under the Company’s Domestic Revolver. The Series A Bonds have a final maturity date of September 1, 2030.The interest rate on the Series A Bonds is a weekly rate set by the remarketing agent, in its sole discretion, though the interest rate may not exceed the lesser of the highest rate allowed under New Mexico law or 12% per annum.On October 27, 2005, Tempur Production USA, Inc. made an initial draw of $53,925 on the Series A Bonds.On June 1, 2007, the Company executed an additional advance of $15,380 on the Series A Bonds. Upon completion of this draw, the Company hada total of $59,705 outstanding under the Series A Bonds. The Company used proceeds from the Bonds to pay down the domestic revolving credit facility, among other things. No further advances are expected by the Company under the Series A Bonds. Bernalillo County also agreed to issue up to $25,000 of Series 2005B Taxable Fixed Rate Industrial Revenue Bonds (the Series B Bonds, and collectively with the Series A Bonds, the Bonds). The Series B Bonds were sold to Tempur World LLC, are not secured by the letter of credit described above, and will be held by Tempur World, LLC, representing the Company’s equity in the Project. The Series B Bonds have a final maturity date of September1, 2030. The interest rate on the Series B Bonds is fixed at 7.75%. On October27, 2005, Tempur Production made an initial draw of $17,975 under the Series B Bonds, which was transferred to and used by Tempur World LLC to purchase Series B Bonds. On June 1, 2007, the Company requested an additional advance of $5,127 on the Series B Bonds. Proceeds of this draw will be transferred to and used by Tempur World, LLC to purchase the additional Series B Bonds. Upon completion of this draw, the Company had a total of $23,103 outstanding under the Series B Bonds. No further advances are expected by the Company under the Series B Bonds. On October 27, 2005, Tempur Production USA, Inc. transferred its interest in the Project to Bernalillo County, and Bernalillo County leased the Project back to Tempur Production USA, Inc. on a long-term basis with the right to purchase the Project for one dollar when theBondsare retired.Pursuant to the lease agreement, Tempur Production USA, Inc. will pay rent to Bernalillo County in an amount sufficient to pay debt service on the Bonds and certain fees and expenses.The Bonds are not general obligations of Bernalillo County, but are special, limited obligations payable solely from bond proceeds, rent paid by Tempur Production USA, Inc. under the lease agreement, and other revenues.The substance of the transaction is that Bernalillo County issued the Bonds on behalf of Tempur Production USA, Inc.Therefore, the Company has recorded the obligation as long-term debt of $59,705 in its Condensed Consolidated Balance Sheet as of June 30, 2007. 13 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (5) Stockholders’ Equity (a) Capital Stock—Tempur-Pedic International authorized shares of capital stock are 300,000 shares of common stock and 10,000 shares of preferred stock. Subject to preferences that may be applicable to any outstanding preferred stock, holders of the common stock are entitled to receive ratably such dividends as may be declared from time to time by the Board of Directors out of funds legally available for that purpose. In the event of liquidation, dissolution, or winding up, the holders of the common stock are entitled to share ratably in all assets remaining after payment of liabilities, subject to prior distribution rights of preferred stock, if any, then outstanding. (b) Share Repurchase Programs—On January 25, 2007, the Board of Directors authorized the repurchase of up to $100,000 of the Company’s common stock. Share repurchases under this authorization may be made through open market transactions, negotiated purchase or otherwise, at times and in such amounts as the Company, and a committee of the Board, deemed appropriate. This share repurchase program may be suspended, limited or terminated at any time without notice. As of June 30, 2007, the Company has repurchased 3,840 shares for a total of $100,000, from the January 2007 authorization and has completed the purchase authorization from this authorization. On July 19, 2007, the Board of Directors authorized an additional Share Repurchase Authorization, to repurchase up to $200,000 of the Company’s common stock. (6) Stock-Based Compensation The Company applies the provisions of SFAS 123R which establishes the accounting for employee stock-based awards. The Company currently has three stock-based compensation plans: the 2002 Option Plan (the 2002 Plan), the 2003 Equity Incentive Plan (the 2003 Plan) and the 2003 Employee Stock Purchase Plan (ESPP) which are described under the caption “Stock-based Compensation” in the notes to the Consolidated Financial Statements of the Company’s 2006 Form 10-K. The Company granted new options to purchase 115 and 370 shares of common stock during the three and six months ending June 30, 2007, respectively, and recognized compensation expense associated with these grants of approximately $223 and $295 during the three and six months ended June 30, 2007, respectively. The Company granted new options to purchase 1,360 shares of common stock during the three months ending June 30, 2006, and recognized compensation expense associated with these grants of approximately $28 during the three months ended June 30, 2006. There were no stock options granted in the first quarter of 2006. As of June 30, 2007, there was $3,132 of unrecognized compensation expense associated with the options granted in 2007, which is expected to be recorded over the weighted average remaining vesting period of 2.8 years. The options granted in the three months ended June 30, 2007 had a weighted average grant-date fair value of $7.15 per option, as determined by the Black-Scholes option pricing model using the following assumptions: Expected volatility of stock 40.59 % Expected life of options, in years 2.0 Risk-free interest rate 5.07 % Expected dividend yield on stock 1.1 % The Company recorded $1,589 and $715 of total stock-based compensation expense for the three months ended June 30, 2007 and June 30, 2006, respectively. The Company recorded $3,380 and $1,505 of total stock-based compensation expense for the six months ended June 30, 2007 and June 30, 2006, respectively. (7) Commitments and Contingencies (a) Purchase Commitments—The Company will, from time to time, enter into limited purchase commitments for the purchase of certain raw materials.Amounts committed under these programs are not material as of June 30, 2007. 14 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (b)
